Title: Thomas Jefferson to Peter S. Du Ponceau, 30 December 1817
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        Dear Sir
                        Monticello
Dec. 30. 17.
                    
                    An absence of 6. weeks has occasioned your letters of the 5th & 11th inst to lie thus long unacknoleged. after I had sent off the two other Westover MSS. I recieved a 3d of the same journal. on perusing it, I am not sensible, by memory, of any thing not contained in the former, except 8. pages of a preliminary account of the abridgment of our limits by successive charters to other colonies. I suppose this to be a copy of the largest of the other two, entered fair in a folio volume, with other documents relating to the government of Virginia. it is bound in vellum and, by the arms pasted in it, seems to have been intended for the shelves of the author’s library. as this journal is compleat it might enable us to supply the hiatuses of the other copies.
                    I now send you the remains of my Indian vocabularies, some of which are perfect. I send with them the fragments of my digest of them, which were gathered up on the banks of the river where they had been strewed by the plunderers of the trunk in which they were. these will merely shew the arrangement I had given the vocabularies, according to their affinities & degrees of resemblance or dissimilitude.   If you can recover Capt Lewis’s collection, they will make an important addition, for there was no part of his instructions which he executed more fully or carefully, never meeting with a single Indian of a new tribe, without making his vocabulary the 1st object. what Professor Adelung mentions of the Empress Catherine’s having procured many vocabularies of our Indians, is correct. she applied to M. de la Fayette, who, thro’ the aid of Genl Washington, obtained several: but I never learnt of what particular tribes. the great works of Pallas being rare I will mention that there are two editions of it the one in 2. vols, the other in 4. vols 4to in the library I ceded to Congress, which may be consulted. but the Professor’s acct of the supposed Mexican MS. is quite erroneous, nor can I concieve thro’ whom he can have recieved his information. it has probably been founded on an imperfect knolege of the following fact. soon after the acquisition of Louisiana, Govr Claiborne found, in a private family there, a MS. journal kept (I forget by whom) but by a confidential officer of the French government, proving exactly by what connivance between the agents of the Compagnie d’Occident, & the Spaniards, these last smuggled settlements into Louisiana, as far as Assinaïs, Adaïs Etc for the purpose of covering the contraband trade of the company. Claiborne being afraid to trust the original by mail, without keeping a copy, sent it on after being copied. it arrived safe and was deposited by me in the office of state. he then sent me the copy. on the destruction of the office at Washington by the British, apprehending the original might be involved in that destruction, I sent the copy to Colo Monroe, then Secretary of State, with a request to return it, if the original was safe, & to keep it, if not. I have heard no more of it. my intention was, & is, if it is returned to me, to deposit it with your Committee, for safe keeping or publication.   While on the subject of Louisiana, I have thought I had better commit to you also an historical Memoir of my own also respecting the important question of it’s limits. when we first made the purchase, we knew little of it’s extent, having never before been interested to enquire into it. possessing then in my library every thing respecting America which I had been able to collect by unremitting researches, during my residence in Europe particularly, and generally thro’ my life, I availed myself of the leisure of my succeeding autumnal recess from Washington, to bring together every thing which my collection furnished on the subject of it’s boundary. the result was the Memoire I now send you, copies of which were furnished to our Ministers at Paris and Madrid, for their information as to the extent of territory claimed under our purchase. the New Orleans MS. afterwards discovered, furnished some valuable supplementory proofs of title.
                    I defer writing to the Secretary at war respecting the astronomical observations of Longitude & Latitude by Capt Lewis, until I learn from you whether they are recovered, and whether they are so compleat as to be susceptible of satisfactory calculation. I salute you with great esteem and respect.
                    
                        Th: Jefferson
                    
                